LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.77

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

 

ARP-HCI-02-CAT-111-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

CERTAIN UNDERWRITERS AT LLOYD’S

(hereinafter called the “Subscribing Reinsurer”)

who are signatories hereto, each for the proportion underwritten and not one for
another

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     11.2500 %    $ 25,650,000   

$94,000,000 xs $332,000,000

     7.5500 %    $ 7,097,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

$228,000,000 xs $104,000,000

 

Syndicate #

   Pseudonym    Participation     Dollar Line      Initial    Date

566

   STN      1.0000 %    $ 2,280,000         

623

   AFB      0.0900 %    $ 205,200         

958

   CNP      0.3000 %    $ 684,000         

1084

   CSL      1.0000 %    $ 2,280,000         

1458

   RNR      2.0000 %    $ 4,560,000         

1729

   DUW      0.7500 %    $ 1,710,000         

2001

   AML      3.0000 %    $ 6,840,000         

2014

   ACA      1.2500 %    $ 2,850,000         

2623

   AFB      0.4100 %    $ 934,800         

3000

   MKL      0.2500 %    $ 570,000         

4444

   CNP      1.2000 %    $ 2,736,000         

 

 

ARP-HCI-02-CAT-111-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

$94,000,000 xs $332,000,000

 

Syndicate #

   Pseudonym    Participation     Dollar Line      Initial    Date

382

   HDU      0.2980 %    $ 280,120         

435

   FDY      2.5000 %    $ 2,350,000         

566

   STN      0.3960 %    $ 372,240         

623

   AFB      0.1782 %    $ 167,508         

958

   CNP      0.1584 %    $ 148,896         

1084

   CSL      0.9900 %    $ 930,600         

1729

   DUW      0.5940 %    $ 558,360         

2001

   AML      0.9900 %    $ 930,600         

2623

   AFB      0.8118 %    $ 763,092         

4444

   CNP      0.6336 %    $ 595,584         

The share attaching to this Contract is subscribed by the Underwriters, Members
of the Syndicates the definitive numbers of which and the proportions reinsured
described above.

Brokerage

 

Advocate Reinsurance Partners, LLC:

****% of Ceded Reinsurance Premium

  

BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements    Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in Schedule A,
payable in installment amounts and at the dates set forth in the “Deposit
Payment Schedule” for each excess layer in Schedule A. Further, if this Contract
is terminated, no deposit premium installments shall be due after the effective
date of termination.

 

 

ARP-HCI-02-CAT-111-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall be defined as 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

 

 

ARP-HCI-02-CAT-111-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – Lloyd’s DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

AMLIN BERMUDA

(BRANCH OF AMLIN AG)

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     1.000 %    $ 2,280,000   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

 

Advocate Reinsurance Partners, LLC:

****% of Ceded Reinsurance Premium

  

BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements    Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in Schedule A,
payable in installment amounts and at the dates set forth in the “Deposit
Payment Schedule” for each excess layer in Schedule A. Further, if this Contract
is terminated, no deposit premium installments shall be due after the effective
date of termination.

 

 

ARP-HCI-02-CAT-111-15    I&L – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall be defined as 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

 

 

ARP-HCI-02-CAT-111-15    I&L – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20__

 

AMLIN BERMUDA

(BRANCH OF AMLIN AG)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20__

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – AMLN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

PIONEER UNDERWRITERS

(ON BEHALF OF PEAK REINSURANCE COMPANY LIMITED)

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     0.150 %    $ 342,000   

$94,000,000 xs $332,000,000

     0.100 %    $ 94,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

 

Advocate Reinsurance Partners, LLC:

****% of Ceded Reinsurance Premium

 

BMS Group Ltd.:

****% of Ceded Reinsurance Premium

Nil On Reinstatements   Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in Schedule A,
payable in installment amounts and at the dates set forth in the “Deposit
Payment Schedule” for each excess layer in Schedule A. Further, if this Contract
is terminated, no deposit premium installments shall be due after the effective
date of termination.

 

 

ARP-HCI-02-CAT-111-15    I&L – PUPEAK DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Definition of LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS
of ARTICLE 8 – DEFINITIONS, shall now read as follows:

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a. “Loss in Excess of Policy Limits” shall be defined as 90.0% of any amount
paid or payable by the Reinsured in excess of its Policy limits, but otherwise
within the terms of its Policy, such loss in excess of the Reinsured’s Policy
limits having been incurred because of, but not limited to, failure by the
Reinsured to settle within the Policy limits or by reason of the Reinsured’s
alleged or actual negligence, fraud or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of an action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall be defined as 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the
Reinsured, not covered by any other provision of this Contract and which arise
from the handling of any claim on business subject to this Contract, such
liabilities arising because of, but not limited to, failure by the Reinsured to
settle within the Policy limits or by reason of the Reinsured’s alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of an action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all Policies involved in the Loss Occurrence
as respects each excess layer hereunder.

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 working days of receipt of the statement from the Reinsured.

 

 

ARP-HCI-02-CAT-111-15    I&L – PUPEAK DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 24 – LOSS NOTICES AND SETTLEMENTS, shall now read as
follows:

All loss settlements made by the Reinsured, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured.

Paragraph (4) of ARTICLE 32 – SERVICE OF SUIT, has been added and shall read as
follows:

Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. The above-named are authorized and
directed to accept service of process on behalf of the Reinsurer in any such
suit.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be deleted in its entirety
from the Contract:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20__

PIONEER UNDERWRITERS

(ON BEHALF OF PEAK REINSURANCE COMPANY LIMITED)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20__

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

 

ARP-HCI-02-CAT-111-15    I&L – PUPEAK DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ACE TEMPEST REINSURANCE LIMITED

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     4.000 %    $ 9,120,000   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

Paragraph (2) of ARTICLE 3 – EXCLUSIONS, shall now read as follows:

With the exception of subparagraphs (a), (b), (c), (f), (g), (h), (i), (j) and
(k) of paragraph (1) above, should any judicial, regulatory or legislative
entity having legal jurisdiction invalidate any exclusion on the Reinsured’s
Policy, any amount of loss for which the Reinsured is liable because of such
invalidation will not be excluded hereunder.

 

 

ARP-HCI-02-CAT-111-15    I&L – ACETR DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Paragraph (2) of ARTICLE 7 – RATE AND PREMIUM, shall now read as follows:

The Reinsured shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in Schedule A,
payable in installment amounts and at the dates set forth in the “Deposit
Payment Schedule” for each excess layer in Schedule A. The Reinsurer will be
provided the Interests and Liabilities Agreement attached to and forming part of
this Contract for signature no later than June 19, 2015. The first deposit
premium installment will be due by July 1, 2015 regardless of whether or not the
Interests and Liabilities Agreement has been provided for signature. No
subsequent deposit premium installments shall be due to a Reinsurer hereunder
until that Reinsurer has executed its Interests and Liabilities Agreement
attached to and forming part of this Contract. Further, if this Contract is
terminated, no deposit premium installments shall be due after the effective
date of termination.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following article shall be deleted in its entirety from
the Contract:

ARTICLE 11 – AGENCY

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20__

ACE TEMPEST REINSURANCE LIMITED

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20__

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – ACETR DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     3.989 %    $ 9,094,920   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

Nil On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be deleted from the Contract:

Subparagraphs (a), (b), (c), (e), (g) and (h) of Paragraph (3) of ARTICLE 2 –
TERM

ARTICLE 19 – FUNDING OF RESERVES

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be added to the Contract:

ARTICLE 37 – COLLATERAL, to read as follows:

 

  1.

As promptly as possible following execution of this Contract, the Reinsurer (as
Grantor) shall enter into a Trust Agreement (the “Trust Agreement”) with the
Reinsured (as Beneficiary) and the trustee, pursuant to which the Reinsurer
shall provide collateral in the form of eligible Assets deposited and held in a
Trust Account, with such Assets having

 

 

ARP-HCI-02-CAT-111-15    I&L – CLAD DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

  a market value greater than or equal to $9,094,920 (the “Collateral,” which is
not subject to the percentage share expressed in this Interests and Liabilities
Agreement), less unpaid premium (net of brokerage and applicable Federal Excise
Tax, if any). It is understood that deposit premium paid in accordance with the
Rate and Premium Article shall be deposited into the Trust Account.

 

  2. The Reinsured agrees that if the Reinsurer makes indemnity payment(s) to
the Reinsured under this Contract, the Reinsurer may withdraw Assets from the
Trust Account, reducing the market value of Assets in the Trust Account to an
amount at least equal to the unused Reinsurance Limit, in accordance with the
provisions of the Trust Agreement.

 

  3. The Trust Fund may be drawn upon by the Reinsured at any time and the
Assets may be used at the Reinsured’s option in accordance with the provisions
of the Trust Agreement.

 

  4. At any time prior to expiration or termination of this Contract, if the
value of the Assets in the Trust Account is less than the Reinsurer’s
Obligations hereunder, the Reinsurer shall deposit the difference into the Trust
Account within 10 business days.

 

  5. Except as provided in the Collateral Release Article, the Reinsured agrees
to release the Assets in the Trust Account required under this Article as
promptly as provided in the Trust Agreement.

ARTICLE 38 – COLLATERAL RELEASE, to read as follows:

 

  1. At the expiration or termination of this Contract, if the Trust has not yet
been terminated, the Reinsured shall calculate for each Coverage Section, on a
monthly basis, how much, if any, of the collateral shall be released from the
Trust, as follows:

 

  a. For each potentially covered Loss Occurrence, the Reinsured shall multiply
the Loss Amount (being equal to the sum of losses and Loss Adjustment Expenses
paid plus reserves for losses and Loss Adjustment Expense outstanding plus
reserves for losses incurred but not yet reported) by the appropriate Buffer
Loss Factor from the table below, based upon the type of Loss Occurrence and the
number of months which have elapsed since the event. The product of this
calculation shall be defined as the Buffered Loss Amount (“BLA”).

 

 

ARP-HCI-02-CAT-111-15    I&L – CLAD DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Buffer Loss Factor Table

 

Number of Calendar Months Since Date of Loss Occurrence

   Windstorm*/Brushfire     Earthquake and
Fire Following     Other  

0 to 3

     200 %      300 %      250 % 

> 3 to 6

     150 %      200 %      175 % 

> 6 to 9

     125 %      175 %      150 % 

> 9 to 12

     110 %      150 %      130 % 

> 12 to 15

     105 %      125 %      115 % 

> 15 to 18

     100 %      120 %      110 % 

Thereafter

     100 %      100 %      100 % 

 

* For the purpose of this Article, the term “Windstorm” shall include Hurricane,
Rainstorm, Storm, Tempest, Tornado, Cyclone, Typhoon and Hail.

 

  b. The BLA will be reduced by the $104,000,000 retention and any inuring
reinsurance recoveries to compute the Presumed Ultimate Net Loss. The Presumed
Ceded Loss will be defined as the lesser of the Presumed Ultimate Net Loss and
the limit of $228,000,000.

 

  c. The Presumed Total Ceded Loss will equal the lesser of the limit of
$228,000,000 and the Presumed Ceded Loss. An amount equal to the Presumed Total
Ceded Loss less losses paid by the Reinsurer under this Contract shall be
retained in the Trust and any excess in the Trust shall be released to the
Reinsurer.

 

  d. Notwithstanding the aforementioned, at June 1, 2016, the parties agree to
consider the release of collateral. The intention is to release collateral for
all limits for which there is essentially no possibility of loss from past or
future events before the expiration of this Contract. All collateral securing
what the parties agree are unreachable limits will be released within three
business days.

 

  e. Thirty-six months following the expiration of this Contract, the Reinsurer
shall have the option to commute this Contract by sending the Reinsured written
notice thereof. In such event, the Reinsurer shall pay to the Reinsured an
amount equal to the loss and loss adjustment expense reserves hereunder,
including reserves for incurred but not reported losses, as estimated by the
Reinsured, which would be recoverable hereunder. Upon the Reinsurer’s payment of
such amount, both parties shall be completely released from all liability under
this Contract, whether known or unknown.

 

  2. So long as there is any security on deposit in the Trust, the Reinsured
shall perform the calculation set forth above within 10 business days after the
end of each month and deliver a report substantially in the form of the
Collateral Calculation Table attached to this Contract to the Reinsurer and the
Trustee named in the Trust Agreement. Collateral will be adjusted monthly based
on this calculation. To the extent the calculation indicates that collateral may
be reduced, the delivery of the report to the Trustee will constitute a
directive to return excess collateral to the Reinsurer. In the event the
calculation indicates additional collateral is required, the Reinsurer will have
10 business days from receipt of the report to deposit the required collateral
into the Trust.

 

 

ARP-HCI-02-CAT-111-15    I&L – CLAD DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 39 – LIMITED RECOURSE AND BERMUDA REGULATIONS, to read as follows:

 

  1. The liability of the Reinsurer for the performance and discharge of all of
its obligations, however they may arise, in relation to this Contract (together
“Obligations” for purposes of this Article), shall be limited to and payable
solely from the proceeds of realization of the assets of the Reinsurance Trust
and accordingly there shall be no recourse to any other assets of the Reinsurer,
whether or not allocated to any other segregated portfolio or the general
account of the Reinsurer. In the event that the proceeds of realization of the
assets of the Reinsurance Trust are insufficient to meet all Obligations, any
Obligations remaining after the application of such proceeds shall be
extinguished, and the Reinsured undertakes in such circumstances to take no
further action against the Reinsurer in respect of any such Obligations. In
particular, neither the Reinsured nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of the Reinsurer.

 

  2. Notwithstanding any matter referred to herein, the Reinsured understands
and accepts that the Reinsurer is a segregated portfolio (of the Reinsurer) and
that all corporate matters relating to the creation of the Reinsurer, capacity
of the Reinsurer, operation and liquidation of the Reinsurer and any matters
relating to the Reinsurer thereof shall be governed by, and construed in
accordance with, the laws of the Bermuda. The Reinsurer has had the opportunity
to take advice and to obtain all such additional information that it considers
necessary to evaluate the terms, conditions and risks of entering into this
Contract with the Reinsurer.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be amended to the Contract:

Schedule A shall now read as attached

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20__

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – CLAD DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

SCHEDULE A

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

     Excess
Layer 3     Excess
Layer 4  

Reinsured’s Retention

   $ 104,000,000      $ 332,000,000   

Reinsurer’s Per Occurrence Limit

   $ 228,000,000      $ 94,000,000   

Reinsurer’s Contract Limit

   $ 456,000,000      $ 188,000,000   

Exposure Rate

     **** %      **** % 

Minimum Premium

   $ ****      $ ****   

Deposit Premium

   $ ****      $ ****   

Deposit Payment Schedule:

    

Installment Due June 1, 2015

   $ ****      $ ****   

Installment Due April 1, 2016

   $ 0 *    $ 0 * 

 

* plus applicable adjustment per Rate and Premium Article

All figures listed above are based on a projected TIV of $47,625,882,720 and
shown at 100% for each excess layer and shall apply to each Reinsurer in the
percentage share for that excess layer expressed in its Interests and
Liabilities Agreement attached hereto.

 

 

ARP-HCI-02-CAT-111-15    I&L – CLAD DOC: May 20, 2015    Schedule A



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

COLLATERAL CALCULATION TABLE

Collateral Release Calculation as of [INSERT REPORTING PERIOD]

 

Line
No.

  

Col 1

   Col. 2    Col. 3    Col. 4    Col. 5    Col. 6    Col. 7    Col. 8     Col. 9
      

Date

of Loss Event

   Description    Loss
Amount    Buffer
Loss
Factor    Buffer
Loss
Amount
(Col. 3 x
Col. 4)    Inuring
Reinsurance
Coverage    Buffered Loss
Amount, net of
Inuring Reinsurance,
Capped at
$XXX,XXX,XXX
(Col.  5 - Col. 6    Less:
Flat Deductible of
$XX,XXX,XXX     Balance
(Col. 7 - Col. 8)   1A                           ($xx,xxx,xxx )    1B         
                 ($xx,xxx,xxx )    1C                           ($xx,xxx,xxx ) 
  1D                           ($xx,xxx,xxx )    1E                          
($xx,xxx,xxx )    1F                           ($xx,xxx,xxx )    2   

Presumed Ultimate Net Loss (sum of Col. 9)

  

  3   

Less: Aggregate Retention

  

  ($ xxx,xxx,xxx )  4   

Presumed Ceded Loss - 100% of Line 2

NOTE: If the amount equals $xxx,xxx,xxx or more, insert policy limit of
$xxx,xxx,xxx. If amount is less than Zero, insert Zero.

  

   

  5   

Losses paid under this contract

  

  6   

Reinsurer’s Obligations – Line 4 minus Line 5

  

  7   

Collateral in the trust

  

  8   

Collateral Adjustment – Line 5 minus Line 6 (a negative number indicates the
amount by which the collateral must be reduced)

   

 

 

 

ARP-HCI-02-CAT-111-15    I&L – CLAD DOC: May 20, 2015    Collateral Calculation
Table



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

DAVINCI REINSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     2.200 %    $ 5,016,000   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

DAVINCI REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – DAVI DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – DAVI DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ENDURANCE SPECIALTY INSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     2.500 %    $ 5,700,000   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

ENDURANCE SPECIALTY INSURANCE LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – ENDURB DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – ENDURB DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

EVEREST REINSURANCE COMPANY

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     2.000 %    $ 4,560,000   

$94,000,000 xs $332,000,000

     3.500 %    $ 3,290,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

EVEREST REINSURANCE COMPANY

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – EVRST DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – EVRST DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

MONTPELIER REINSURANCE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     4.500 %    $ 10,260,000   

$94,000,000 xs $332,000,000

     2.128 %    $ 2,000,320   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

MONTPELIER REINSURANCE LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – MONTP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – MONTP DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ODYSSEY REINSURANCE COMPANY

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     0.000 %    $ 0   

$94,000,000 xs $332,000,000

     17.019 %    $ 15,997,860   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****0% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

ODYSSEY REINSURANCE COMPANY

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – ODY DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – ODY DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

PARTNER REINSURANCE COMPANY LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     2.000 %    $ 4,560,000   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be deleted from the Contract:

Subparagraph (c) of Paragraph (3) of ARTICLE 2 – TERM

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (3) of ARTICLE 2 – TERM, shall now read as follows:

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur:

 

 

ARP-HCI-02-CAT-111-15    I&L – PARTN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 13 – CASH CALL, shall now read as follows:

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention (subject
to the terms and conditions of this Contract), the Reinsured shall present to
the Reinsurer an itemized statement of the amounts payable hereunder, in
accordance to the conditions set forth in the Loss Notices and Settlements
Article. The Reinsurer shall be obligated to make a payment to the Reinsured of
the amount requested within 15 working days of receipt of the statement from the
Reinsured.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following article shall be deleted in its entirety from
the Contract:

ARTICLE 11 – AGENCY

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

PARTNER REINSURANCE COMPANY LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – PARTN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

RENAISSANCE REINSURANCE, LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$228,000,000 xs $104,000,000

     2.200 %    $ 5,016,000   

$94,000,000 xs $332,000,000

     0.000 %    $ 0   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

****% On Reinstatements

Signed in                                 , on this              day of
                    , 20    

RENAISSANCE REINSURANCE, LTD.

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – REN DOC: May 20, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-111-15    I&L – REN DOC: May 20, 2015   